Title: To Thomas Jefferson from Anonymous, 23 September 1807
From: Anonymous
To: Jefferson, Thomas


                        
                            
                                23 Sep 1807
                            
                        
                        Song
                        1
                  Now my dear friend to me attend
                  And listen what I say sir
                  How on the fourth of Hottest month
                  We made the British pray sir
                  
                        
                        2d
                  When they in Philadelphia were
                  We floated down the kegs sir
                  Which made a rumpus in the town
                  And most wore out their legs sir
                  
                        
                        3
                  And when we floated down the kegs
                  By Washingtons permission
                  O What fun it was to see
                  Them wasete their Amunition
                  
                        
                        4
                  And when the tide it did run out
                  The kegs shut up the city
                  The folks all turned themselvs about
                  And said it was a pity
                  
                        
                        5
                  That we cant drive those kegs away
                  And make them think we are stronger
                  For if we donot look out sharp
                  They’ll worry us longer
                  
                        
                        6
                  The poor old kegs now ready stand
                  To see what they could do sir
                  Twas pop out here and pop off there
                  Was all that they could do sir
                  
                        
                        Chorus
                  The British are a dirty set
                  The Devil he will catch them
                  Americans they need not fret
                  For God will not forget them
                  
                  
                      Yankee doodle doodle doo
                  
                      Yankee doodle dandy
                  
                      Yankee doodle doodle doo
                  
                      Americans are the dandy
                  
                        
                    